DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on September 7, 2021.  
Claims 3-5 and 17 have been cancelled.  
Claims 1-2 and 6-16 have been amended.
Claim 18 is newly added for consideration.
Claims 1-2, 6-16 and 18 are currently objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e. “units”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  “a first specification unit”, “a first reception unit”, “a second specification unit”, “a third specification unit”, “an execution unit”, “a second reception unit”, and “a connection unit” of indep. claim 1; “a registration unit” and “an instruction reception unit” of dep. claim 6; a fourth specification unit of dep. claim 12; “a display unit” of dep. claim 13; “a first specification step of specifying”, “a first reception step of receiving”, “a second specification step of specifying”, “a third specification step of specifying”, “an execution step of executing”, “a second reception step of receiving”, and “a connection step of establishing connection” of independent claim 16; and “a first specification unit”, “a first reception unit”, “a second specification unit”, “a third specification unit”, “an execution unit”, “a registration unit”, “an instruction reception unit” of independent claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,0 it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
A review of the specification shows that, with respect to “a first specification unit”, “a first reception unit”, “a second specification unit”, “a third specification unit”, “an execution unit”, “a second reception unit”, and “a connection unit” of indep. claim 1; “a registration unit” and “an instruction reception unit” of dep. claim 6; a fourth specification unit of dep. claim 12; “a display unit” of dep. claim 13; “a first specification step of specifying”, “a first reception step of receiving”, “a second specification step of specifying”, “a third specification step of specifying”, “an execution step of executing”, “a second reception step of receiving”, and “a connection step of establishing connection” of independent claim 16; and “a first specification unit”, “a first reception unit”, “a second specification unit”, “a third specification unit”, “an execution unit”, “a registration unit”, “an instruction reception unit” of independent claim 18, it appears that the corresponding structure described in the specification for the 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, could not be explicitly located. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 1, contains the limitations of:  “a first specification unit”, “a first reception unit”, “a second specification unit”, “a third specification unit”, “an execution unit”, “a second reception unit”, and “a connection unit”, and “a registration unit” and “an instruction reception unit” of dep. claim 6, and a fourth specification unit of dep. claim 12; and “a display unit” of dep. claim 13; and “a first specification step of specifying”, “a first reception step of receiving”, “a second specification step of specifying”, “a third specification step of specifying”, “an execution step of executing”, “a second reception step of receiving”, and “a connection step of establishing connection” of independent claim 16; and “a first specification unit”, “a first reception unit”, “a second specification unit”, “a third specification unit”, “an execution unit”, “a registration unit”, “an instruction reception unit” of independent claim 18, the specification does not mention the terms and/or claim limitations mentioned above, such as “a first specification unit”, “a second specification unit”, and etc.  In addition, although there may be support for the steps and processes as recited in indep. claim 16, but there is a lack of the support for each of their respective units. Therefore, one cannot determine the further features of the units besides what is described in the claims. As a result of 35 USC 112(f) invoking in regards to the units (and/or steps and processes), there needs to be more information to identify what the units comprise of structurally and the corresponding actions they perform.

Allowable Subject Matter
With regard to Claim 1-2, 6-16 and 18, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
The instant invention is generally relates to improve convenience of an operation designated by a user for a communication apparatus relating to a process that is executed by an information processing apparatus (see original disclosure, i.e. para. 3 and etc.).
With regard to Claim 1, the closest prior arts of record, Morita, Kim and Preston, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a second reception unit configured to receive connection information for connection through another communication method different from the predetermined communication method from the communication apparatus corresponding to the specified direction corresponding to the predetermined operation, through the predetermined communication method; and a connection unit configured to establish connection through the another communication method between the information processing apparatus and the communication apparatus corresponding to the specified direction corresponding to the predetermined operation using the connection information, wherein the process relating to the communication apparatus corresponding to the specified direction corresponding to the predetermined operation is a process of transmitting the predetermined information to the communication apparatus corresponding to the specified direction corresponding to the predetermined operation via the established connection through the another communication method”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on September 7, 2021 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2 and 6-15, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 16, the closest prior arts of record, Morita, Kim and Preston, do not disclose or suggest fully, among the other limitations, the additional required limitation of “a second reception step of receiving connection information for connection through another communication method different from the predetermined communication method from the communication apparatus corresponding to the specified direction corresponding to the predetermined operation, through the predetermined communication method; and a connection step of establishing connection through the another communication method between the information processing apparatus and the communication apparatus corresponding to the specified direction corresponding to the predetermined operation using the connection information, wherein the process relating to the communication apparatus corresponding to the specified direction corresponding to the predetermined operation is a process of transmitting the predetermined information to the communication apparatus corresponding to the specified direction corresponding to the predetermined operation via the established connection through the another communication method”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on September 7, 2021 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 18, the closest prior arts of record, Morita, Kim and Preston, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a registration unit configured to register information on an apparatus of a transmission target of the predetermined information; and an instruction reception unit configured to receive an instruction for transmission of the predetermined information from a user, wherein, when information on an apparatus of a transmission target of the predetermined information has been registered, the predetermined information is transmitted to an apparatus corresponding to the registered information based on that the instruction for the transmission of the predetermined information has been received, and wherein, when information on an apparatus of a transmission target of the predetermined information has not been registered, the predetermined information is transmitted to the communication apparatus corresponding to the specified direction corresponding to the predetermined operation based on that the instruction for the transmission of the predetermined information has been received”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on September 7, 2021 (i.e. on pg. 9-12 and etc.), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-2, 6-16 and 18 are objected to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675